UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6947



WILLIAM POTTS,

                                             Petitioner - Appellant,

          versus


VANESSA ADAMS,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-01357)


Submitted:   November 21, 2007            Decided:   December 4, 2007


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Potts, Appellant Pro Se. Kevin Jason Mikolashek, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William    Potts,       a   federal   prisoner      and   District     of

Columbia Code offender, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2000) petition.                  The order is not

appealable unless a circuit justice or judge issues a certificate

of    appealability.     See       28   U.S.C.    §    2253(c)(1)     (2000).       A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C. §

2253(c)(2)    (2000).         A    prisoner     satisfies    this     standard     by

demonstrating    that    reasonable          jurists    would     find    that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court   is       likewise    debatable.        See   Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.
473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Potts

has not made the requisite showing.                    Accordingly, we deny a

certificate of appealability and dismiss the appeal.                     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                           DISMISSED




                                        - 2 -